Case: 20-10446     Document: 00516246137         Page: 1     Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 21, 2022
                                  No. 20-10446
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymundo Frausto-Olmos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-346-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Raymundo Frausto-Olmos pleaded guilty to illegal reentry after
   deportation in violation of 8 U.S.C. § 1326(a) and (b)(1). The district court
   sentenced him to 60 months of imprisonment and imposed a three-year term
   of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10446       Document: 00516246137          Page: 2     Date Filed: 03/21/2022




                                     No. 20-10446


            Frausto-Olmos argues on appeal that the district court erred in
   imposing a term of supervised release on a deportable alien without stated
   reasons to justify a term of supervised release. Because he did not raise this
   issue before the district court, review is for plain error. See United States
   v. Dominguez-Alvarado, 695 F.3d 324, 328 (5th Cir. 2012).
            Under U.S.S.G. § 5D1.1(c), a “court ordinarily should not impose a
   term of supervised release in a case in which supervised release is not
   required by statute and the defendant is a deportable alien who likely will be
   deported after imprisonment.” The district court did not refer to § 5D1.1(c)
   at sentencing, but its implicit consideration of the guideline is indicated by its
   adoption of the presentence report (PSR), which advised of the hortatory
   language of § 5D1.1(c). See United States v. Cancino-Trinidad, 710 F.3d 601,
   606 (5th Cir. 2013). Moreover, it may be inferred from the sentencing
   proceedings that the district court was concerned with the sentencing factors
   of deterrence and protecting the public given its reference to paragraph 81 of
   the PSR, which summarized the factors warranting an upward departure,
   including Frausto-Olmos’s lengthy criminal history and the fact that the
   instant offense was his fourth illegal reentry prosecution. Finally, in its
   written statement of reasons, the district court explained that it “imposed a
   term of supervised release because it will provide an added measure of
   deterrence and protection.” Thus, Frausto-Olmos cannot show that the
   district court’s imposition of supervised release constituted reversible plain
   error. See Dominguez-Alvarado, 695 F.3d at 330.
            Frausto-Olmos further argues that the court failed to properly
   pronounce the standard conditions of supervised release, depriving him of
   notice and an opportunity to object. As the Government notes, he does not
   claim that he was not informed of the supervision conditions prior to his
   sentencing hearing. See United States v. Garcia, 983 F.3d 820, 825 (5th Cir.
   2020).



                                           2
Case: 20-10446      Document: 00516246137           Page: 3   Date Filed: 03/21/2022




                                     No. 20-10446


          At sentencing, the district court ordered that if Frausto-Olmos was
   not deported or removed, he was to comply with “the standard conditions
   recommended by the . . . Sentencing Commission.” Additionally, the court
   provided Frausto-Olmos with a document titled “Order Setting Additional
   Terms of Supervised Release.” That order advised that the court intended
   to impose “the standard conditions recommended by the [United States]
   Sentencing Commission” as well as six additional conditions, which the
   court pronounced at sentencing. Frausto-Olmos signed the court’s order,
   and it was filed on the date of his sentencing hearing, but it is unclear from
   the record whether the order was executed before or after the sentencing
   hearing. Although oral adoption of the order at sentencing would have
   sufficed to satisfy the oral pronouncement requirement, the district court did
   not do so. See United States v. Diggles, 957 F.3d 551, 561 n.5 (5th Cir.) (en
   banc), cert. denied, 141 S. Ct. 825 (2020).
          Under similar circumstances, however, this court has determined that
   the district court complied with Diggles and had not committed any error, let
   alone plain error, in its pronouncement of the standard conditions of
   supervised release. See United States v. Martinez, 15 F.4th 1179, 1180-81 (5th
   Cir. 2021). In Martinez, the sentencing judge failed to cite the district’s
   standing order when he orally imposed the standard conditions, but this court
   concluded that there was no pronouncement problem “[b]ecause the court
   told [the defendant] it was imposing ‘standard conditions.’” Id. at 1181. As
   such, the defendant “had notice and an opportunity to object (or, at a
   minimum, to ask for more specificity about the conditions).” Id.
          Here, the district court’s shorthand reference to standard conditions
   at sentencing was sufficient to give Frausto-Olmos notice and an opportunity
   to object. See id. “As that notice and opportunity to object are the hallmarks
   of the pronouncement requirement, the district court complied with
   Diggles,” and there was no error plain or otherwise. Id.
          The judgment of the district court is AFFIRMED.

                                          3